Citation Nr: 0509177	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  04-13 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for inner ear damage.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).  

Procedural history

The veteran served on active duty from August 1944 to January 
1946.  

In a September 2001 rating decision, the RO, in pertinent 
part, granted service connection for tinnitus and assigned a 
10 percent disability rating therefor; and denied the 
veteran's claim of entitlement to service connection for 
inner ear damage.  The veteran thereafter indicated 
disagreement with the denial of service connection for inner 
ear damage; this issue is discussed below in the Remand 
section of this decision.

In a February 2003 rating decision, the RO denied the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected tinnitus, finding that a 
separate 10 percent evaluation for each ear was not 
appropriate as had been claimed by the veteran.  The veteran 
disagreed with that decision and, after being issued a 
statement of the case, perfected his appeal by submitting a 
substantive appeal (VA Form 9) that was received in April 
2004.

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in March 
2005.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2004).

The issue of entitlement to service connection for inner ear 
damage is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.



Issue not on appeal

In the September 2001 rating decision which form the basis 
for this appeal, the RO also granted service connection for 
hearing loss and assigned a ten percent disability rating.  
The veteran has not expressed disagreement with that 
decision.   

Procedural note

In his substantive appeal, VA Form 9, dated in February 2004, 
the veteran stated that "The issue that I am appealing was 
not addressed in the documents you sent me.  I am appealing 
the fact that you denied service connection for inner ear 
damage."  The matter of the veteran's appeal as to inner ear 
damage is addressed in the remand portion of this decision 
below.

The Board is unwilling to construe this statement, in the 
absence of any further assertions by the veteran in this 
regard, as a withdrawal of his claim of entitlement to an 
increased disability rating for his service-connected 
tinnitus.  The provisions of 38 C.F.R. § 20.204(b)(1) (2004) 
require that a statement seeking withdrawal of a claim must 
specify that the appeal is withdrawn.  The veteran's VA Form 
9 does not contain an explicit statement to that effect.  The 
claim of entitlement to an increased disability rating for 
tinnitus is accordingly before the Board, and will be 
addressed immediately below.


FINDING OF FACT

The veteran has tinnitus.




CONCLUSION OF LAW

The criteria for a higher disability rating for tinnitus have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2004); VAOPGCPREC 2-2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated as 10 percent disabling.  He and his representative 
contend, in essence, that separate 10 percent ratings should 
be assigned for tinnitus in each ear.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  

Similarly, in a recent precedential opinion, VA's General 
Counsel held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
and Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].  

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  VAOPGCPREC 2-2004 held that under 38 U.S.C. § 5103(a), 
VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim for separate 
disability ratings for each ear for service-connected 
tinnitus because there is no information or evidence that 
could substantiate the claim, as entitlement to separate 
ratings is barred by current Diagnostic Code 6260 and by the 
previous versions of Code 6260 as interpreted by a precedent 
opinion of the General Counsel.

As this case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus; and as the pertinent facts in this case are not in 
dispute, but application of pertinent provisions of the law 
and regulations will determine the outcome, the Board finds 
that no amount of additional evidentiary development would 
change the outcome of this case, and therefore the provisions 
of the VCAA are not applicable.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran was afforded an audiometric 
examination in May 2001, establishing that tinnitus is 
manifested, and has been given notice of VCAA provisions, as 
set forth in the February 2004 statement of the case.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated on his substantive appeal 
that he did not desire a hearing before the Board, and has 
not otherwise indicated that he sought a hearing at the RO.  
The veteran's representative has submitted written argument 
on his behalf.

Pertinent law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  In essence, by 
and through the arguments of his representative he contends 
that VA regulations permit the assignment of separate 
disability ratings for each ear, citing in particular 
38 C.F.R. § 4.25.  See attachment to VA Form 646, Statement 
of Accredited Representation in Appealed Case, dated in April 
2004.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran was diagnosed on examination in May 2001 with 
tinnitus.  Diagnostic Code 6260 deals specifically with 
tinnitus.  The Board can identify no other diagnostic code 
that is more appropriate, and although the veteran disagrees 
with VA's interpretation of the regulation he has not 
suggested that another diagnostic code should be used.  
Accordingly, the Board concludes that Diagnostic Code 6260 is 
the most appropriate as to this issue and the Board will 
apply it below.

Specific schedular criteria

Effective June 13, 2003, VA issued revised regulations 
amending the portion of the rating schedule dealing with 
diseases of the ear.  The amendment affects Diagnostic Code 
6260 [tinnitus].

Where the law or regulation changes during the pendency of an 
appeal, the law or regulation in effect prior to the 
effective date of change is applicable prior to that date, 
while the law or regulation that governs as of the effective 
date is applicable as of that date; see Kuzma v. Principi, 
341 F. 3d 1327 (Fed. Cir. 2001) [Congressional enactments and 
administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result].  As explained below, each version of Diagnostic Code 
6260 provides a maximum rating of 10 percent for tinnitus; 
neither, in fact, is more favorable to the veteran, and the 
change in regulation as of June 13, 2003 has no bearing on 
the outcome of his claim.  

Effective prior to June 13, 2003, Diagnostic Code 6260 
provided a single level of disability: 10% Tinnitus, 
recurrent.  A note to the prior version of Code 6260 provided 
that a separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability: 10% Tinnitus, recurrent.  And 
there are several explanatory Notes to the current version of 
Code 6260, which read as follows:

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).

Schedular rating

Under the current schedular criteria, Diagnostic Code 6260 
provides a 10 percent evaluation for tinnitus that is 
recurrent.  The maximum disability rating available under 
this code is 10 percent.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (2004).  Moreover, the award of separate ratings 
for each ear is specifically prohibited under Note (2) of 
Diagnostic Code 6260.  Accordingly, a schedular rating 
greater than 10 percent for the veteran's tinnitus is not 
warranted and not available.

Similarly, the version of Diagnostic Code in effect prior to 
June 13, 2003 provided a 10 percent rating for tinnitus that 
is recurrent.  That version of the diagnostic code does not 
include a notation specifically prohibiting separate ratings 
for each ear.  However, in a recent precedent opinion, VA's 
General Counsel held that the version of Diagnostic Code 6260 
in effect prior to June 13, 2003 authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  The General Counsel held that separate ratings for 
tinnitus for each ear may not be assigned under that version 
of the diagnostic code.  See VAOPGCPREC 2-2003.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).

The veteran's representative pointed in a statement attached 
to the VA Form 646 to the case of Wanner v. Principi, 17 Vet. 
App. 4 (2003), in which the Court remanded a claim for 
separate evaluations for tinnitus for consideration of 
38 C.F.R. § 4.25 (b) [providing that "[e]xcept as otherwise 
provided in this schedule, the disabilities arising from a 
single disease entity [...] are to be rated separately as are 
all other disabling conditions, if any"].  The Board notes 
that in Wanner the Court did not decide the issue of whether 
separate ratings could be assigned for tinnitus, but simply 
remanded the issue to the Board for a more thorough 
discussion of the matter.  

In the intervening period, the Secretary appealed the Court's 
decision in Wanner to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), which reversed and 
remanded the Court's decision, specifically holding that the 
Court's jurisdiction does not include review of the content 
of the rating schedules and the Secretary's actions in 
adopting or revising them.  See Wanner v. Principi, 370 F. 3d 
1124 (Fed. Cir. 2004).

In any event, the Board will address the applicability of § 
4.25 to the current matter.  In general, all disabilities, 
including those arising from a single disease entity, are 
rated separately.  See 38 C.F.R. § 4.25 (2004).  However, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, which is contrary to the provisions of 
38 C.F.R. § 4.14 (2004).

In this case, the current version of Diagnostic Code 6260 
specifically prohibits such separate evaluations, which 
exempts the current version altogether from the reach of 
38 C.F.R. § 4.25 (b), as indicated in the language "[e]xcept 
as otherwise provided in this schedule" found at the outset 
of 38 C.F.R. § 4.25(b).

The former version of the rating schedule did not mention 
separate evaluations for tinnitus one way or the other, 
although a fair reading of the rating criteria would lead to 
the conclusion that 10 percent was the maximum rating 
provided for tinnitus, since no higher rating was mentioned, 
nor was "bilateral" tinnitus.  In fact, VA's practice was 
to assign a maximum rating of 10 percent for tinnitus under 
the former schedular criteria.  Indeed, VA General Counsel 
Opinion VAOPGCPREC 2-2003 specifically stated "The intended 
effect of this action is to codify current standard VA 
practice by stating that recurrent tinnitus will be assigned 
only a single 10-percent evaluation whether it is perceived 
in one ear, both ears, or somewhere in the head."

In any event, separate evaluations for each ear are 
specifically prohibited by VA General Counsel Opinion 
VAOPGCPREC 2-2003, which the Board is bound to follow.  
Accordingly, the Board has considered the applicability of 
38 C.F.R. § 4.25(b) and finds that its provisions are not 
applicable to tinnitus, do not require the Board to award 
separate evaluations for tinnitus in each ear, and the Board 
is in fact prohibited from so doing.

The Board observes that the General Counsel referred to 
medical evidence in support of its position in VAOPGCPREC 2-
2003, to wit:

2. The Merck Manual states that tinnitus is the 
perception of sound in the absence of an acoustic 
stimulus.  "The Merck Manual" 665 (17th ed. 1999). VA 
discussed the nature of tinnitus in a recent notice of 
proposed rulemaking concerning the rating schedule 
provision governing tinnitus, 67 Fed. Reg. 59,033 
(2002), explaining that:

Tinnitus is classified either as subjective tinnitus 
(over 95% of cases) or objective tinnitus.  In 
subjective or "true" tinnitus, the sound is audible only 
to the patient.  In the much rarer objective tinnitus 
(sometimes called extrinsic tinnitus or "pseudo- 
tinnitus"), the sound is audible to other people, 
either simply by listening or with a stethoscope.  
Objective tinnitus commonly has a definite cause that 
generates the sound, such as vascular or muscular 
disorders.  Objective tinnitus may also be due to such 
nonpathologic causes as noise from the temporomandibular 
joints, openings of the eustachian tubes, or repetitive 
muscle contractions.

Accordingly, objective tinnitus is properly evaluated as 
part of the underlying condition causing it.

3. The notice of proposed rulemaking went on to explain 
that:

True (subjective) tinnitus does not originate in the 
inner ear, although damage to the inner ear may be a 
precursor of subjective tinnitus.  It is theorized that 
in true tinnitus the brain creates phantom sensations to 
replace missing inputs from the damaged inner ear, 
similar to the brain's creation of phantom pain in 
amputated limbs (Diseases of the Ear, H. Ludman, and T. 
Wright, 6th ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and perception, 
Neuroscience Research 8:221-2, P. Jasterboff, 1990; and 
Mechanisms of Tinnitus. Allyn and Bacon, 1995, J. Vernon 
and A. Moller (Eds.)).  The Oregon Tinnitus Data Archive 
found in a study of 1630 individuals with tinnitus that 
63% reported tinnitus in both ears and 11% reported it 
as filling the head. (http://www.ohsu.edu/ohrc-otda/95- 
01/data/08.html).  Therefore, in the great majority of 
cases, tinnitus is reported as either bilateral or 
undefined as to side.

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise from 
the brain rather than the ears.  67 Fed. Reg. at 59,033.  
As VA's notice of proposed rulemaking made clear, the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not 
in either or both ears.  The undifferentiated nature of 
the source of the noise that is tinnitus is the primary 
basis for VA's practice, as reflected in the notice of 
proposed rulemaking, of rating tinnitus as a single 
disease entity.

See  VAOPGCPREC 2-2003.

The Board also finds no merit in the representative's 
assertion that the new regulation cannot be applied to this 
case because it was issued after the original date of the 
veteran's claim.  It is clear that the new regulation cannot 
be applied earlier than its own effective date.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004); 
VAOPGCPREC. 3-2000; see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999).  However, there is no legal authority 
specifically supporting the proposition that the application 
of a regulation is limited by the date of filing of a claim.  

In support of his assertion, the veteran's representative has 
argued that VA General Counsel's opinion in VAOPGCPREC 7-
2003, which discusses the retroactive application of statutes 
and regulations, moots out the previous opinion in VAOPGCPREC 
2-2003.  The representative specifically cited the portion of 
VAOPGCPREC 7-2003 in which it stated that if a statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  The 
representative argued that in this claim, that is exactly 
what the decision to deny an increased rating above 10 
percent for tinnitus accomplishes.

VA General Counsel effectively addressed the representative's 
argument in VAOPGCPREC 2-2003, wherein it was stated that the 
recent amendment to Diagnostic Code 6260 merely restated the 
law as it previously existed, and that as a result neither 
the prior or amended regulation authorized separate ratings 
for tinnitus.  In other words, VA regulations currently, and 
previously, do not allow for separate ratings for so-called 
"bilateral" tinnitus.  VAOPGCPREC 2-2003 merely explains 
these regulations; it does not alter their effective dates.  
Hence, in the Board's view, the General Counsel's opinion in 
VAOPGCPREC 7-2003 provides no legal basis to undermine 
VAOPGCPREC 2-2003.

Any additional criticisms of VAOPGCPREC 2-2003 found in the 
representative's presentation cannot be entertained by the 
Board.  As noted above, the Board is bound by law to follow 
that opinion. 

The veteran has not presented or identified any medical or 
other evidence that challenges the medical premise of the 
VAOGC opinion.  Rather, the veteran relies mainly on the 
provisions of 38 C.F.R. § 4.25(b), which, as explained above, 
do not provide a legal basis to award separate ratings for 
tinnitus.

In summary, for the reasons stated, the Board concludes that 
by operation of law a disability rating higher than 10 
percent for the veteran's service-connected tinnitus is not 
warranted under either version of the regulations.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit sought 
on appeal is accordingly denied.

Additional comment

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected tinnitus 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b) (2004) [extraschedular rating criteria].  
As noted elsewhere in this decision, his sole contention is 
that VA regulations allow for the assignment of separate 10 
percent ratings for tinnitus.  Accordingly, in the absence of 
the matter being raised by the veteran or adjudicated by the 
RO, the Board will not address the veteran's entitlement to 
an extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In the event the veteran believes consideration 
of an extraschedular rating for his tinnitus is in order, he 
may raise this with the RO.


ORDER

A disability rating higher than 10 percent for tinnitus is 
denied.


REMAND

2.  Entitlement to service connection for inner ear damage.

As noted above, the RO, in September 2001, denied the 
veteran's claim of entitlement to service connection for 
inner ear damage, concluding that there was no evidence that 
such damage had either been manifested during service or 
currently existed.  In the same decision, the RO granted 
service connection for hearing loss and for tinnitus.  

In November 2001, the veteran submitted a statement to the RO 
wherein he indicated as follows:  "I do agree with your 
[September 2001] findings but with one exception about the 
nerve damage.  I do have nerve damage in my left ear.  I am 
attaching a letter from my ear doctor . . . ."  

The veteran's November 2001 statement clearly indicates an 
intent to disagree with the RO's September 2001 decision 
whereby service connection for inner ear damage was denied.  
Under 38 C.F.R. § 20.201, a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  It is therefore incumbent upon the RO to issue 
a statement of the case (SOC) as to this claim; see 38 C.F.R. 
§ 20.200.  

In this case, the RO has yet to furnish the veteran and his 
representative with a SOC as to the veteran's claim of 
entitlement to service connection for inner ear damage.  In 
such situations, according to the Court, the Board must 
remand the claim to the agency of original jurisdiction (AOJ) 
for the issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The Board further observes, however, that the veteran has 
identified no specific inner ear damage.  The letter from his 
physician which accompanied his November 2001 NOD referred 
only to hearing loss, which is already service connected.
Thus, prior to furnishing the veteran with a NOD, the AOJ 
should clarify the veteran's intentions. 

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  With regard to the veteran's claim of 
entitlement to service connection for 
inner ear damage, which was denied as a 
separate issue by the RO in September 
2001, VBA should contact the veteran 
through his accredited representative and 
inquire, in light of the September 2001 
grants of service connection for hearing 
loss and tinnitus, whether the veteran 
still wishes to pursue the claim of 
entitlement to service connection for 
inner ear damage.  If so, the veteran 
through his representative should refer 
to a specific disability which has not 
previously been service connected.  

2.  If the veteran still wishes to pursue 
his claim of entitlement to service 
connection for inner ear damage, 
VBA must issue an SOC pertaining thereto.  
The veteran should be provided with 
appropriate notice of his appellate 
rights and be accorded the appropriate 
period of time within which to submit a 
substantive appeal.  If a timely 
substantive appeal is received with 
regard to this issue, the claim should be 
forwarded to the Board for appellate 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


